Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s):
	“a state determination device comprising: a data acquisition unit that acquires data related to the injection molding machine; a numeric conversion unit that performs numeric conversion for extracting a feature in a temporal direction or an amplitude direction, with respect to time-series data of physical quantity included in data which is related to the injection molding machine and is acquired by the data acquisition unit; and a learning unit that performs machine learning using data, the data being obtained through numeric conversion performed by the numeric conversion unit, and generates a learning model”;
	“the learning model being obtained by performing machine learning with respect to time-series data of physical quantity included in data related to the injection molding machine, based on data obtained by extracting a feature in a temporal direction or an amplitude direction; and an estimation unit that performs estimation using the learning model stored in the learning model storage unit, based on data obtained through numeric conversion performed by the numeric conversion unit”;
	“a conversion table storage unit in which a content of numeric conversion for each data type of the time-series data is defined, wherein the numeric conversion unit refers to the conversion table storage unit so as to determine a content of numeric conversion which is performed for each data type of the time-series data”;
	“ the state determination method comprising a data acquisition step for acquiring data related to the injection molding machine; a numeric conversion step for performing numeric conversion for extracting a feature in a temporal direction or an amplitude direction, with respect to time-series data of physical quantity included in data which is related to the injection molding machine and is acquired in the data acquisition step; and a learning step for performing machine learning using data, the data being obtained through numeric conversion performed in the numeric conversion step, and generating a learning model”; and
	“using a learning model obtained by performing machine learning with respect to time-series data of physical quantity included in data related to the injection molding machine on the basis of data obtained by extracting a feature in a temporal direction or an amplitude direction”. 
	This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements wherein such generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite the additional limitations of a data acquisition unit, a numeric conversion unit, a learning unit, a learning model storage unit, an estimation unit, a conversion table storage unit, and the state determination device.  Said additional generic computer elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Furthermore, dependent claims do not resolve the issues raised in the independent claims.  Accordingly, for the reasons provided above, claims 1-12 are directed to an abstract idea, hence rejected as ineligible for patenting under 35 U.S.C. 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A state determination device that determines an operation state of an injection molding machine in claim 1. 
a data acquisition unit that acquires data related to the injection molding machine in claim 1.
a numeric conversion unit that performs numeric conversion in claim 1.
a learning unit that performs machine learning using data in claim 1.
a learning model storage unit that stores a learning model in claim 1.
an estimation unit that performs estimation using the learning model stored in the learning model storage unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIRAISHI et al. (2017/0031330).
	Regarding claims 1-12, SHIRAISHI et al. discloses in claims:
1.	An injection molding system provided with at least one injection molding machine and having artificial intelligence that performs machine learning, the injection molding system comprising: a state observation section that observes, when injection molding is performed by the injection molding machine, physical amounts relating to the injection molding that is being performed; a physical-amount data storage section that stores the physical-amount data observed by the state observation section; a reward-conditions setting section that sets reward conditions for the machine learning; a reward calculation section that calculates a reward based on the physical-amount data observed by the state observation section and the reward conditions set by the reward-conditions setting section; an operating-conditions adjustment learning section that performs machine learning of adjusting operating conditions based on the reward calculated by the reward calculation section and operating conditions set in the injection molding system and the physical-amount data; a learning-result storage section that stores a learning result of the machine learning by the operating-conditions adjustment learning section; and an operating-conditions adjustment-amount output section that determines and outputs an operating condition to be adjusted and an adjustment amount on the basis of the learning result by the operating-conditions adjustment learning section.

2. The injection molding system according to claim 1, wherein the learning result stored in the learning-result storage section is used in the learning of the operating-conditions adjustment learning section.

3. The injection molding system according to claim 1, further comprising: a measurement section, wherein the physical-amount data observed by the state observation section includes at least one of a weight and a size of a molded article measured by the measurement section, an appearance, a length, an angle, an area, and a volume calculated from image data on the molded article, an optical examination result of an optically molded article, and a measurement result of a strength of the molded article, and the physical-amount data storage section also stores other physical-amount data as the physical-amount data on the molded article.

4. The injection molding system according to claim 1, wherein input of the reward conditions to the reward-conditions setting section can be implemented by a display device provided in the injection molding machine.

5. The injection molding system according to claim 1, wherein, when at least one of stabilization of physical-amount data, reduction in a cycle time, and energy saving is attained, the reward calculation section gives a positive reward according to an extent of the attainment.

6. The injection molding system according to claim 1, wherein, when at least one event from among destabilization of physical-amount data, an extension of a cycle time, and an increase in consumption energy occurs, the reward calculation section gives a negative reward according to an extent of the event.

7. The injection molding system according to claim 1, wherein an allowable value is set in advance in the physical-amount data, and the reward calculation section gives a positive reward when the physical-amount data falls within the allowable value.

8. The injection molding system according to claim 1, wherein an allowable value is set in advance in the physical-amount data, and the reward calculation section gives, when the physical-amount data deviates from the allowable value, a negative reward based on an amount of the deviation.

9. The injection molding system according to claim 1, wherein a target value is set in advance in the physical-amount data, and the reward calculation section gives, when the physical-amount data comes close to the target value, a positive reward based on a deviation amount between the target value and the physical-amount data.

10. The injection molding system according to claim 1, wherein a target value is set in advance in the physical-amount data, and the reward calculation section gives, when the physical-amount data deviates from the target value, a negative reward based on a deviation amount between the target value and the physical-amount data.

11. The injection molding system according to claim 1, wherein, when a state showing a molding failure occurs, the reward calculation section gives a negative reward according to an extent of the molding failure.

12. The injection molding system according to claim 11, wherein the molding failure includes at least one of a burr, a sink mark, a warp, an air bubble, a short shot, a flow mark, a weld line, a silver streak, a color irregularity, discoloration, carbonization, intrusion of impurities, deviation of an optical axis of a lens molded article from an allowable value, and a failure in a thickness of a molded article.

13. The injection molding system according to claim 1, wherein the operating conditions subjected to the machine learning by the operating-conditions adjustment learning section include at least one of mold clamping conditions, ejector conditions, injection dwell conditions, metering conditions, temperature conditions, nozzle touch conditions, resin supply conditions, mold-thickness conditions, molded-article extraction conditions, and hot-runner conditions.

14. The injection molding system according to claim 13, further comprising: a robot serving as a molded-article extraction unit in which the molded-article extraction conditions are set.

15. The injection molding system according to claim 1, wherein at least one of the operating conditions is fluctuated within a prescribed range to be learned by the operating-conditions adjustment learning section.

16. The injection molding system according to claim 1, wherein each of a plurality of injection molding systems has a communication section to communicate with an outside, and physical-amount data stored in each of physical-amount data storage sections and a learning result stored in each of learning-result storage sections are sent/received to be shared.

17. A machine learning device that performs machine learning of adjusting operating conditions by an injection molding machine, the machine learning device comprising: a learning-result storage section that stores a learning result of adjusting the operating conditions; a state observation section that observes, when injection molding is performed by the injection molding machine, physical-amounts relating to the injection molding that is being performed; and an operating-conditions adjustment-amount output section that determines and outputs an operating condition to be adjusted and an adjustment amount on the basis of the learning result stored in the learning-result storage section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742